Mr. Justice Roe delivered the opinion of the court: The claimant, Henry Wiskirchen, claims damages in the amount of $80.00 for embalming, furnishing a casket and burying one Henry C. Dickson, a member of the Illinois Soldiers and Sailors Home of Quincy, Hlinois, on the third day of November, A. D. 1918. The declaration of the claimant avers a verbal agreement with Captain John E. Andrew, superintendent of the said Home, acting in his official capacity, whereby the claimant was engaged to embalm, furnish a casket and bury the body of Henry C. Dickson, deceased. A bill for $80.00, the cost of said embalming*, casket and burial was presented to the said Captain John E. Andrew immediately after the burial, but claimant says he never received payment. Afterward the claimant presented his claim to the Department of Public Welfare which he alleges failed to pay the same. Finally on the 6th day of August, 1931, he filed his claim in this court. The respondent, by Oscar E. Carlstrom, Attorney General, pleads the Statute of Limitations because the claimant did not file his claim within five years from the time his cause of action first accrued as required by section of “An Act to create the Court of Claims and to prescribe its power and duties,” approved June 25, 1917 (Par. 436, Chap. 37, Smith-Hurd’s Illinois Rev. Statutes, 1929). Because on the face of the declaration this cause of action is barred by the Statute of Limitations, the plea of the respondent is sustained, the claim disallowed, and the case dismissed.